Citation Nr: 1104762	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-27 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material has been received sufficient to reopen a 
claim of entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1980 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision by the Muskogee, Oklahoma 
Regional Office (RO).  

For the reasons set for the below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional 
development necessary to adjudicate the issue on appeal.

In this case, the Veteran seeks to reopen a claim of entitlement 
to service connection for a left shoulder disability.  In the VA 
Form 9, Appeal To Board Of Veterans' Appeals, which the Veteran 
submitted in August 2007, he requested a hearing at the RO before 
a Veterans Law Judge (VLJ).  Subsequently, in November 2008, a 
letter was sent to the Veteran informing him that a video 
conference hearing had been scheduled for December 2008 at the 
Muskogee, Oklahoma RO, before a VLJ.  However, several days later 
in November 2008, prior to the transfer of the Veteran's claims 
folder to the Board, he declined the video hearing and indicated 
that he would prefer to wait for a future (in-person) visit by a 
Member of the Board.  He also indicated at that time that he 
could not attend the December 2008 Board videoconference hearing 
due to a conflict with a prior scheduled medical appointment at 
the VA Medical Center.  

Thereafter, in a January 2011 appellant's brief, the Veteran's 
representative noted that the Veteran had not yet been afforded a 
Board hearing.  Indeed, the representative noted that the Board 
had sent a facsimile to the AOJ on December 11, 2008 informing 
the AOJ to arrange for the Veteran to be afforded a Travel Board 
hearing.  The representative further indicated that, to this date 
(the date of the appellant brief), Veteran's request for a 
hearing had not been resolved.  

A complete and thorough review of the claims folder indicates 
that the Veteran's requested hearing has not been scheduled.  A 
basic principle of veterans' law stipulates that the Board shall 
decide an appeal only after affording the claimant an opportunity 
for a hearing. 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 
38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board 
will be granted if an appellant expresses a desire to appear in 
person.  In the present appeal, the Board agrees that the 
Veteran's requested hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing 
before a VLJ at the RO.  Provide the Veteran 
reasonable advance notice of the date, time, 
and location of his requested hearing.  After 
the hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the claims 
file should be returned to the Board in 
accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals 





(CONTINUED ON NEXT PAGE)
for Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


